LEVINE, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
Eyman, under fifteen years of age, was employed by Meuller, who conducted a printing establishment. Eyman’s hand Was cjrushed while feeding the press. The Industrial Commission allowed his claim and awarded $500 compensation. Eyman contends that Meuller violated statutes enacted for the protection of minors, and therefore liable for damages sustained. On trial, at the conclusion of the evi-d; nee, Meuller’s motion to direct a verdict in his favor was granted. The Court of Appeals reversed the Common Pleas, holding:
1. Under 12993 GC. the employment of a minor child under fifteen years of age is prohibited, and a contract of employment in violation of this statute is not merely voidable, but void and a nullity.
2. 1465-61 GC. excludes a contract entered into in violation of a positive statutory prohibition, therefore the compensation act has no application to this case and receipt of compensation from the State Industrial Commission makes no difference.
3. The fact that the minor misrepresented his age at the time of employment, is competent for the defense to offer, but is an issuable question of fact for the jury.
4. The court committed error in directing a verdict in favor of Meuller.